In the Supreme Court of Georgia



                                     Decided: December 14, 2021


                   S21G0459. BELL v. HARGROVE.


      COLVIN, Justice.

      Georgia law generally requires a person to apply for and

receive a valid weapons carry license from a probate judge before

carrying a handgun or other weapon in public. 1                   The General

Assembly has identified specific categories of people to whom “[n]o

weapons carry license shall be issued,” including people with certain



      1 “No person shall carry a weapon without a valid weapons carry license
unless he or she meets one of the exceptions to having such license as provided
in subsections (a) through (g) of this Code section.” OCGA § 16-11-126 (h) (1).
See also id. § 16-11-125.1 (5) (defining “weapon” as including handguns).
Under the enumerated exceptions, if certain conditions are met, a person need
not have a valid weapons carry license to, among other things, carry a handgun
on his or her property or in his or her home, motor vehicle, or place of business,
openly carry a loaded long gun, carry an unloaded handgun in an enclosed case,
or carry a handgun or long gun while hunting, fishing, or engaging in shooting
sports. See id. § 16-11-126 (a)-(c), (f). We note that the statutes governing
weapons carry licenses have been amended several times since February 2018,
when the weapons carry license application at issue in this case was submitted.
Unless otherwise indicated, however, the provisions of the statutes cited in this
opinion are the same today as they were in February 2018.
criminal convictions. OCGA § 16-11-129 (b) (2). To assist probate

judges in determining whether an applicant has a disqualifying

conviction, the General Assembly has provided a mechanism for a

probate judge to obtain a criminal history report for an applicant.

See id. § 16-11-129 (d). Once a probate judge has a sworn application

and a criminal history report in hand, the probate judge’s discretion

to deny a weapons carry license is limited. Under OCGA § 16-11-

129 (d) (4), a probate judge “shall issue” a license “unless” (1) “facts

establishing ineligibility have been reported,” or (2) “the judge

determines such applicant has not met all the qualifications, is not

of good moral character, or has failed to comply with any of the

[statutory] requirements.”     We granted certiorari to determine

whether a probate judge may deny an application for a weapons

carry license under OCGA § 16-11-129 based on a determination

that the applicant’s criminal history records report fails to show the

outcome of an arrest that could have resulted in a disqualifying

conviction. Applying the plain language of the statute, we conclude

that a probate judge has no such authority. We therefore reverse

                                   2
the Court of Appeals’ decision to the contrary. See Bell v. Hargrove,

357 Ga. App. 802 (849 SE2d 554) (2020).

      1. On February 13, 2018, Clinton Bell filed an application for a

Georgia weapons carry license with the DeKalb County Probate

Court. After running a criminal history records check on Bell, law

enforcement returned a criminal history report to Probate Judge

Bedelia Hargrove. The report stated that Bell had been arrested on

May 27, 1986, for the “Misdemeanor” offense of “Pointing or Aiming

Gun or Pistol at Another.” 2 But the report did not include any

information about whether the State had prosecuted Bell for the

offense or the results, if any, of such a prosecution.

      Based on Bell’s 1986 arrest, the probate judge denied his

application for a weapons carry license, concluding that, if Bell’s

1986 arrest had resulted in a conviction and the conviction had

involved domestic violence, Bell would be ineligible for a weapons

carry license. The judge reasoned that OCGA § 16-11-129 (b) (2) (E)


      2 “A person is guilty of a misdemeanor when he intentionally and without
legal justification points or aims a gun or pistol at another, whether the gun or
pistol is loaded or unloaded.” OCGA § 16-11-102.
                                       3
provides that “[n]o weapons carry license shall be issued to . . . [a]ny

person who is prohibited from possessing or shipping a firearm in

interstate commerce pursuant to subsections (g) and (n) of 18 [USC

§] 922,” and 18 USC § 922 (g) (9), in turn, prohibits the

possession or shipment of a firearm in interstate commerce by

someone “who has been convicted in any court of a misdemeanor

crime of domestic violence.” Although Bell had sworn under penalty

of perjury in his application that he had never been convicted of a

misdemeanor crime of domestic violence 3 and nothing whatsoever in

the criminal history report indicated that the 1986 arrest involved

domestic violence, the judge concluded that the “incomplete”

information on the report about the “disposition” of his 1986 arrest


     3   Bell checked the box for “No” in response to the following question:

     Have you ever been convicted of, or pled guilty to, any
     misdemeanor crime involving the use or attempted use of physical
     force or threatened use of a deadly weapon towards (a) anyone as
     to whom at the time of the offense you were a current or former
     spouse, parent or guardian or similarly situated to a spouse,
     parent or guardian, (b) a person with whom you had a child in
     common, or (c) a person you lived with or had lived with as a
     spouse, parent or guardian or similarly situated to a spouse,
     parent or guardian, including but not limited to a girlfriend,
     boyfriend, step-child, foster child or ward?
                                        4
did not allow her to rule out a “possible” conviction for a

misdemeanor domestic violence offense. Concluding that she could

not determine whether Bell had met all the qualifications for a

weapons carry license, the judge denied Bell’s application.

     Bell filed suit against the probate judge in superior court,

alleging that her denial of his application violated OCGA § 16-11-

129 (d) (4) and that he was entitled to a writ of mandamus ordering

her to issue him a weapons carry license. The parties filed cross

motions for summary judgment, and, after a hearing, the trial court

ruled in favor of the probate judge. The Court of Appeals affirmed

the trial court’s order, see Bell, 357 Ga. App. at 814 (1), and we

granted certiorari.

     2. When a probate judge denies an application for a Georgia

weapons carry license, the applicant has a statutory right to “bring

an action in mandamus or other legal proceeding in order to obtain

such license.” OCGA § 16-11-129 (j). “To obtain the right to the

extraordinary remedy of mandamus, the petitioner must show

either a clear legal right to the relief sought or a gross abuse of

                                 5
discretion.” Hertz v. Bennett, 294 Ga. 62, 62 (1) (751 SE2d 90) (2013).

Although the trial court and the Court of Appeals ruled that Bell

failed to carry his burden to obtain mandamus relief, the plain

language of OCGA § 16-11-129 (d) (4) leads us to conclude otherwise.

     When construing a statute, “we must presume that the General

Assembly meant what it said and said what it meant.” Deal v.

Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013)

(punctuation omitted).    Accordingly, we “afford the statutory text

its plain and ordinary meaning,” “view[ing] the statutory text in the

context in which it appears,” and “read[ing] the statutory text in its

most natural and reasonable way, as an ordinary speaker of the

English language would.”      Id. at 172-173 (1) (a) (punctuation

omitted). When, as here, statutory text is “clear and unambiguous,”

our interpretive task begins and ends with the text itself. Id. at 173

(punctuation omitted).

     In OCGA § 16-11-129, the General Assembly set out a

streamlined procedure for processing applications for weapons carry

licenses.   An applicant initiates the process by submitting an

                                  6
application under oath to a probate judge, having his or her

photograph and fingerprints taken, and paying the required fees.

See OCGA § 16-11-129 (a), (c), (f) (2). After receiving the application,

a probate judge must direct the “appropriate law enforcement

agency in the county,” OCGA § 16-11-129 (c), to

     (d) (1) (a) . . . request a fingerprint based criminal history
     records check from the Georgia Crime Information Center
     and Federal Bureau of Investigation for purposes of
     determining the suitability of the applicant and return an
     appropriate report to the judge of the probate court. . . . [;]

     (2) . . . conduct a background check using the Federal
     Bureau of Investigation’s National Instant Criminal
     Background Check System and return an appropriate
     report to the probate judge[; and]

     (3) [w]hen a person who is not a United States citizen
     applies for a weapons carry license[,] . . . conduct a search
     of the records maintained by United States Immigration
     and Customs Enforcement and return an appropriate
     report to the probate judge.

Id. § 16-11-129 (d) (1) (A), (2), (3). Based on the records check

results, the county law enforcement agency must then report to the

probate judge “any findings relating to the applicant which may bear

on his or her eligibility for a weapons carry license.” Id. § 16-11-129


                                   7
(d) (4). Finally, subsection (d) (4) provides that, “after the judge of

the probate court receives the report from the law enforcement

agency,” the probate judge

      shall issue such applicant a license or renewal license to
      carry any weapon unless facts establishing ineligibility
      have been reported or unless the judge determines such
      applicant has not met all the qualifications, is not of good
      moral character, or has failed to comply with any of the
      requirements contained in this Code section.

Id. (emphasis supplied).

      By its plain terms, subsection (d) (4) sets out a mandatory

requirement that a probate judge “shall” issue a license “unless” a

listed exception applies.4 OCGA § 16-11-129 (d) (4); see Mead v.

Sheffield, 278 Ga. 268, 269 (601 SE2d 99) (2004) (“‘Shall’ is generally

construed as a word of command.”)5; see also Merriam-Webster’s

Collegiate Dictionary 1370 (11th ed. 2006) (defining “unless” as



      4 The phrase “shall issue . . . a license . . . unless” first appeared in the
2008 version of the statute. OCGA § 16-11-129 (d) (4) (2008).
      5 “Although the word ‘shall’ is ‘generally construed as a mandatory

directive,’ this Court has explained that it ‘need not always be construed in
that fashion,’ if the context in which it is used indicates a permissive
instruction.” Carr v. State, 303 Ga. 853, 865 n.15 (5) (815 SE2d 903) (2018).
Here, we discern no contextual basis for concluding that the word “shall,” as
used in OCGA § 16-11-129 (d) (4), does not function as a mandatory directive.
                                        8
“except on the condition that”). The statute enumerates only two

exceptions to this command, both of which require that the probate

judge make an affirmative factual determination that the applicant

does not qualify for a weapons carry license. First, a probate judge

may deny a license if “facts establishing ineligibility have been

reported.” OCGA § 16-11-129 (d) (4) (emphasis supplied). Second,

a probate judge may deny a license if “the judge determines such

applicant has not met all the qualifications, is not of good moral

character, or has failed to comply with any of the [statutory]

requirements.” Id. (emphasis supplied). The statute recognizes no

other exceptions to a probate judge’s duty to grant an application for

a weapons carry license.     Accordingly, “unless” one of the two

exceptions applies, the probate judge must issue a weapons carry

license. See id.

     3. With this understanding of OCGA § 16-11-129 (d) (4) in

mind, we turn to the heart of the question presented on certiorari:

Does a probate judge have discretion to deny an application for a

weapons carry license based solely on a determination that an

                                  9
applicant’s criminal history report raises a question about whether

the applicant has a disqualifying conviction? Applying the plain

language of the statute, the clear answer to this question is “no.”

Information that merely indicates or leaves open the possibility that

an applicant might be ineligible for a weapons carry license neither

“establish[es]” the applicant’s “ineligibility” nor provides evidentiary

support for a “determin[ation]” that the “applicant has not met all

the qualifications, is not of good moral character, or has failed to

comply with any of the [statutory] requirements.” OCGA § 16-11-

129 (d) (4).6 In other words, mere speculation or uncertainty about

an applicant’s qualifications for a weapons carry license cannot

support a determination that an applicant is ineligible or

disqualified from obtaining a license. Cf. Selph v. Williams, 284 Ga.

349, 352 (667 SE2d 40) (2008) (holding that “mere speculation” could

not support a factual finding in a special master’s report); see also




      6 The probate judge does not argue that Bell’s 1986 arrest showed that
he “[wa]s not of good moral character” or that he “failed to comply with any of
the [statutory] requirements,” OCGA § 16-11-129 (d) (4), so we will not address
the substance of those grounds in this opinion.
                                      10
Davis v. Davis, 262 Ga. 420, 421 (3) (419 SE2d 913) (1992) (noting

that “speculative” findings “not supported by the evidence” are

clearly erroneous).

     4. Here, Bell had a clear legal right to receive a weapons carry

license under OCGA § 16-11-129 (d) (4). In his sworn application,

Bell stated that he had never been convicted of a misdemeanor crime

of domestic violence, which would have rendered him ineligible for

a weapons carry license under OCGA § 16-11-129 (b) (2) (E), and no

evidence indicated that his statement was false.       Nevertheless,

because Bell’s criminal history report did not allow the probate judge

to rule out the possibility that his 1986 arrest for pointing a pistol

at another might have resulted in a disqualifying conviction, she

concluded that she could not determine whether Bell qualified for a

weapons carry license and denied his application on that basis.

Given the record here, the probate judge had no valid statutory basis

for denying Bell’s application on that ground.

     The rationale the probate judge gave for denying Bell’s

application finds no support in the statute.     A finding that the

                                 11
probate judge cannot determine whether an applicant is ineligible or

unqualified cannot itself justify the denial of an application.

Subsection (d) (4) affords a probate judge no discretion to deny an

application for a weapons carry license unless the probate judge

makes an affirmative determination that the applicant is in fact

ineligible or unqualified to receive such a license. See OCGA § 16-

11-129 (d) (4). 7

      Moreover, the probate judge did not make a determination, and

could not have determined based on the evidentiary record, that an


      7 We note that a prior version of the statute provided that a probate judge
“shall issue . . . a license . . . if the judge determines the applicant has met all
the qualifications.” OCGA § 16-11-129 (d) (4) (2006) (emphasis supplied). By
its plain terms, that version of the statute required a probate judge to make an
affirmative determination that an applicant was qualified before issuing a
license. Cf. Moore v. Cranford, 285 Ga. App. 666, 671-672 (1) (647 SE2d 295)
(2007) (holding that the 2006 version of the statute implicitly extended the
deadline for processing an application for a weapons carry license when the
law enforcement agency did not timely return a criminal history report because
a probate judge could not determine that the applicant had met all the
qualifications without the report). The General Assembly, however, has since
flipped the burden of proof. Since 2008, the statute has provided that a probate
judge must affirmatively determine that an applicant is not qualified before
denying a license. See OCGA § 16-11-129 (d) (4) (2008) (providing that the
probate judge “shall issue . . . a license . . . unless the judge determines such
applicant has not met all the qualifications” (emphasis supplied)). A finding
that the probate judge cannot determine whether the applicant is qualified is
not equivalent to a finding that the applicant is not qualified.

                                        12
exception to her duty to issue a license applied. As the Court of

Appeals correctly found, and as the judge concedes before this Court,

“facts establishing ineligibility” were not reported in Bell’s criminal

history report or application. See OCGA § 16-11-129 (d) (4). While

Bell would have been ineligible for a weapons carry license if he had

a conviction for a misdemeanor crime of domestic violence, 8 the

evidence before the probate judge showed that Bell did not have such

a conviction. Bell swore under oath in his application that he was

never convicted of a misdemeanor crime of domestic violence, and

his criminal history report – which showed only an arrest for an

offense that hypothetically could have involved domestic violence –

did not contradict his sworn statement.

     For the same reasons, the evidence before the probate judge

did not support a “determin[ation]” that Bell “ha[d] not met all the

qualifications” for a weapons carry license. OCGA § 16-11-129 (d)

(4). The judge’s argument that this provision calls on a probate

judge to make a “quintessentially discretionary” determination


     8   See OCGA § 16-11-129 (b) (2) (E) and 18 USC § 922 (g) (9).
                                       13
about an applicant’s qualifications is incorrect. Because the statute

enumerates the categories of persons who are disqualified from

receiving a weapons carry license, see id. § 16-11-129 (b) (2),9 a

probate judge has no discretion to create new grounds for

disqualification. See Mooney v. Webster, 300 Ga. 283, 288 (794 SE2d

31) (2016) (discussing “the long-recognized doctrine of statutory

construction,    expressio     unius        est   exclusio   alterius,   which

discourages judicial recognition of exceptions not specifically set

forth in a legislative enactment when other exceptions are expressly

stated”). Further, because no evidence supported a finding that Bell

“ha[d] not met all the qualifications” for a weapons carry license

based on a disqualifying conviction, OCGA § 16-11-129 (d) (4), this

case did not call upon the probate judge to exercise discretion in



      9 The statute identifies several categories of persons to whom “[n]o
weapons carry license shall be issued,” including, for example, “[a]ny person
younger than 21 years of age unless [certain conditions apply],” “[a]ny person
who has been convicted of a felony,” “[a]ny person who has been convicted of
an offense arising out of the unlawful manufacture or distribution of a
controlled substance or other dangerous drug,” and “any person who has been
hospitalized as an inpatient in any mental hospital or alcohol or drug
treatment center within the five years immediately preceding the application.”
OCGA § 16-11-129 (b) (2) (A), (B), (F), (J).
                                       14
weighing conflicting evidence about his qualifications. Cf. Ellis v.

Ellis, 290 Ga. 616, 617 (1) (724 SE2d 384) (2012) (“[T]he trial court

is authorized to resolve conflicts in the evidence.”). Moreover, the

probate judge did not purport to weigh the evidence and conclude

that Bell did not meet the qualifications but rather said she could

not make such a determination.

     5. The Court of Appeals concluded that OCGA § 16-11-129

afforded the probate judge discretion to make a “judgment call” that

Bell’s criminal history report was “incomplete” and therefore not

“appropriate” because, in the court’s view, the structure of § 16-11-

129 required a probate judge “to make a threshold determination as

to whether the report returned by the law enforcement agency

constituted an ‘appropriate’ report.” Bell, 357 Ga. App. at 812, 814

(1). The court reasoned that, because subsections (d) (1) and (d) (2)

contemplate that the county law enforcement agency will return an

“appropriate report,” and receiving “the report” is what triggers a

probate judge’s duty to process an application for a weapons carry

license under subsection (d) (4), a probate judge cannot grant an

                                 15
application unless it has first determined that the report is

“appropriate.” Bell, 357 Ga. App. at 804, 812, 814 (1). Accordingly,

the court concluded, a probate judge may deny an application if it

determines that the report returned by the law enforcement agency

is not “appropriate.” Id. at 814 (1).

     The Court of Appeals’ understanding of the statutory scheme

was incorrect. As an initial matter, OCGA § 16-11-129 (d) (4) does

not state that a probate judge may deny an application based on a

threshold determination that an applicant’s criminal history report

is “incomplete” or otherwise not “appropriate.” Instead, as discussed

above, the statute enumerates only two exceptions to a probate

judge’s duty to issue a license: a probate judge may deny an

application only if the judge determines that (1) the facts reported

establish the applicant’s ineligibility, or (2) the applicant is

unqualified, not of good moral character, or has not met all statutory

requirements. OCGA § 16-11-129 (d) (4). Given these enumerated

exceptions, there is a strong presumption that the statute does not

recognize additional exceptions. See Mooney, 300 Ga. at 288.

                                  16
     Contrary to the Court of Appeals’ analysis, the interplay

between subsections (d) (1), (2), and (4) does not allow, let alone

require, a probate judge to make a threshold determination that a

criminal history report is “appropriate.” As explained in Division 2

above, subsections (d) (1), (2), and (3) instead require a probate judge

to direct the appropriate law enforcement agency in the county to

request criminal history checks from state and federal law

enforcement agencies and to conduct a background check using the

FBI’s National Instant Criminal Background Check System “for

purposes of determining the suitability of the applicant” and then to

“return an appropriate report” to the probate judge. OCGA § 16-11-

129 (d) (1) (A), (2), (3). The term “appropriate report” has a clear

meaning in context that does not call upon a probate judge to

exercise judgment about whether the information produced in the

criminal history check process is comprehensive or sufficiently

inclusive.   The ordinary meaning of “appropriate” is “especially




                                  17
suitable or compatible” or “fitting.” 10 Merriam-Webster’s Collegiate

Dictionary 61 (11th ed. 2006) (defining “appropriate”); see also Deal,

294 Ga. at 172 (1) (a) (explaining that we generally interpret

statutory text in accordance with its plain and ordinary meaning).

Because the statute directs the law enforcement agency to return a

“suitable” or “fitting” report after conducting a criminal history

records check process meant to aid a probate judge in determining

an applicant’s eligibility for a license, the “appropriate report”

referenced in the statute is simply one that includes any potentially

relevant information derived from the records check process.

     This interpretation of “appropriate report” is confirmed by

subsection (d) (4), which provides that “[t]he law enforcement agency

shall report to the [probate] judge . . . by telephone and in writing . .

. any findings relating to the applicant which may bear on his or her

eligibility for a weapons carry license,” and that the probate judge

has a limited time to process an application after the judge “receives



     10 The phrase “return an appropriate report” first appeared in the 2006
version of the statute. OCGA § 16-11-129 (d) (1), (2) (2006).
                                    18
the report from the law enforcement agency concerning the

suitability of the applicant for a license,” OCGA § 16-11-129 (d) (4)

(emphasis supplied).        Here, too, the statute indicates that “the

report” is simply a report identifying any potentially relevant

“findings” from the criminal history checks. The fact that the law

enforcement agency must report to the probate judge any relevant

information discovered in the records check process does not suggest

that a probate judge has discretion to deny an application if the

report is not as thorough as the probate judge would like. 11

      To the extent that the statute grants discretion to determine

what constitutes an “appropriate report,” it grants that discretion

not to the probate judge but instead to the law enforcement agency.



      11  Notably, the criminal history information made available to a county
law enforcement agency from the statutorily specified sources is limited to the
information generated by computer databases maintained by the Georgia
Crime Information Center, the Federal Bureau of Investigation, and United
States Immigration and Customs Enforcement. It is unclear what authority a
probate judge or county law enforcement agency would have to require those
entities to include more or different information in their criminal history
records reports. Further, although the probate judge suggested that Bell could
file a certified copy of his police report from his 1986 arrest and other evidence
showing the disposition of that charge with a motion for reconsideration, such
information would not change the report that the judge received.
                                       19
Because the probate judge does not have access to information

generated in the criminal history record check process until after the

law enforcement agency “report[s] . . . any findings relating to the

applicant which may bear on his or her eligibility for a weapons

carry license,” only the law enforcement agency could determine

what information might be relevant to include in the report. OCGA

§ 16-11-129 (d) (4) (emphasis supplied). 12            The statute further

clarifies that the duty to determine what to include in the report

rests solely with the law enforcement agency by providing that,

“[w]hen no derogatory information is found on the applicant bearing

on his or her eligibility to obtain a license or renewal license, a report

shall not be required.” Id. Only the law enforcement agency would

be privy to whether the criminal history check produced “derogatory


      12For example, the record in this case indicates that the county law
enforcement agency did not pick and choose what information to include in its
report regarding the FBI’s National Instant Criminal Background Check
System but simply relayed to the probate judge a computer-generated printout
from the system, which included all information about Bell’s criminal history
maintained in the system. Although the report was overinclusive, the law
enforcement agency satisfied its duty to report “any findings relating to [Bell]
which may bear on [Bell’s] eligibility for a weapons carry license” by sending
the probate judge a report that included all information produced from the
criminal history record check. OCGA § 16-11-129 (d) (4) (emphasis supplied).
                                      20
information,” so only the law enforcement agency would be in a

position to know whether a report is “required.” Id. Because the

statute gives no indication that a probate judge has discretion to

determine what constitutes an “appropriate report,” the Court of

Appeals erred in concluding that the probate judge could make a

discretionary choice to deny Bell’s application on the ground that

she did not find his criminal history report “appropriate.” 13


      13 We note that nothing in the statute prohibits a probate judge who is
dissatisfied with the law enforcement agency’s report from requesting
additional information from the law enforcement agency or performing a
follow-up investigation of his or her own, so long as the judge observes the
statutory time requirements for processing applications. See OCGA § 16-11-
129 (d) (4) (providing that a probate judge must rule on an application “[n]ot
later than ten days after the judge of the probate court receives the report” and
“shall not suspend the processing of the application or extend, delay, or avoid
any time requirements provided for under this paragraph”). The statute also
authorizes a probate judge to investigate potential grounds for ineligibility and
to revoke a license through a notice-and-hearing process after issuing a license
to an applicant, if certain conditions apply:

      If, at any time during the period for which the weapons carry
      license was issued, the judge of the probate court of the county in
      which the license was issued shall learn or have brought to his or
      her attention in any manner any reasonable ground to believe the
      licensee is not eligible to retain the license, the judge may, after
      notice and hearing, revoke the license of the person upon a finding
      that such person is not eligible for a weapons carry license
      pursuant to subsection (b) of this Code section or an adjudication
      of falsification of application, mental incompetency, or chronic
      alcohol or narcotic usage.

                                       21
     As a final matter, we are unpersuaded by the judge’s policy

argument that a probate judge should be afforded greater discretion

to deny weapons carry licenses to protect the public from dangerous

people. Balancing policy considerations is a job for the General

Assembly. It is not for us to second-guess the General Assembly’s

policy determinations as embodied in the statutory language it

enacted.14

     6. For the above-stated reasons, we conclude that Bell

established that he had a clear legal right to a weapons carry license.

Accordingly, we reverse the Court of Appeals’ decision affirming the

trial court’s denial of mandamus relief. The Court of Appeals is

directed to remand the case to the trial court with instructions to

issue a writ of mandamus ordering Judge Hargrove to issue Bell a

weapons carry license.




OCGA § 16-11-129 (e) (1).
      14 We note that, although Bell sought costs and attorney’s fees under

OCGA § 16-11-129 (j), the trial court granted summary judgment to the
probate judge on that issue, and Bell abandoned any challenge to the trial
court’s ruling by failing to raise the issue before the Court of Appeals. See
Blalock v. Cartwright, 300 Ga. 884, 889 n.4 (III) (799 SE2d 225) (2017).
                                     22
     Judgment reversed and case remanded with direction. All the
Justices concur.




                              23